294 F.2d 235
111 U.S.App.D.C. 39
Mary L. SHEARER, Adminstratrix of the Estate of John C.Shearer, Appellant,v.BAKERY AND CONFECTIONERY WORKERS' INTERNATIONAL UNION OFAMERICA, Appellee.
No. 15937.
United States Court of Appeals District of Columbia Circuit.
Argued Jan. 26, 1961.Decided Feb. 9, 1961.

Mr. Sol M. Alpher, Washington, D.C., for appellant.
Mr. Abraham J. Harris, Washington, D.C., with whom Mr. John V. Long, Washington, D.C., was on the brief, for appellee.
Before Mr. Justice BURTON, retired,* and EDGERTON and PRETTYMAN, Circuit Judges.
PER CURIAM.


1
This is an appeal from an order of the District Court dismissing a complaint in a civil action.  The question is whether under Section 101, Title 12, of the District of Columbia Code (1951),1 a right of action for libel survives the death of the alleged libelee.  We agree with the District Court that it does not.


2
Affirmed.



*
 Sitting by designation pursuant to Sec. 294(a), Title 28, U.S.Code


1
 31 Stat. 1227 (1901), amended, 62 Stat. 487 (1948)